DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 22nd, 2020 has been entered.  Claims 1 – 3 are pending in the application.  Applicant’s amendment to claims 1 and 2 has overcome the 35 USC § 112(b) rejection previously set forth in the Non-Final Office Action mailed October 23rd, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuruma (JP2005112665 A) in view of Naito (JP2005119929 A).

Regarding claims 1 and 2, Kuruma discloses “the single crystal ceramic ABO3, wherein A is one kind or 2 or more kinds of alkaline earth elements selected from Ca, Sr, Ba, Mg, and B is one kind or 2 or more kinds of elements selected from Ti and Zr, and a preferable particle size is 0.1 to 30 μm” [0009, 0012, 0016, 0021]. Barium titanate is when A is Ba and B is Ti or it is a BaTiO3.  It further teaches that if the dielectric particles (such as barium titanate) have a particle shape that is irregular and particle size distribution is wide, there is a high possibility that impurities are mixed [0003]. 
It is noted that 0.1 μm to 30 μm substantially overlaps with the “average particle diameter of 2 μm or more and 30 μm or less” in claim 1.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 
Furthermore, Kuruma discloses that “in addition to the above-mentioned main agent, the above-mentioned crystalline particles may contain, in combination, one or 2 or more kinds of oxides selected from Si, etc. and 0.05 – 5.0 mass %” [0016, 0021, 0036], where silicon dioxide is an oxide particle.  But it does not disclose that the oxide is spherical and the “average particle diameter of 0.05 μm or more and 1.5 μm or less” of the spherical oxide particle. 
Naito discloses a “spherical inorganic powder with particle size distribution exhibiting a maximum diameter of at least a 0.07 μm - 0.3 μm” [0011, 0013].  The spherical inorganic powder is amorphous spherical silica [0004], wherein silica is another name for silicon dioxide (applies to claim 2).  It further teaches that when the spherical inorganic powder is used as a filler for a liquid sealing material for a semiconductor, it is possible to achieve a large amount of filling and to exhibit low viscosity characteristics and high permeability [0012].  And, that the spherical inorganic powder can be used not only as a filler for preparing liquid sealants or as a filler for a resin composition but also as a resin substrate, and the like [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the oxide particle of Kuruma with the spherical inorganic powder with an average particle diameter of at least a 0.07 μm - 0.3 μm of Naito’s, because using a spherical inorganic powder as a filler for a resin composition or as a resin substrate to achieve a large amount of filling and to exhibit low viscosity characteristics and high permeability.

Regarding claim 3, modified Kuruma teaches all the limitations set forth above in claims 1 and 2.  Kuruma specifically discloses the single ceramic ABO3 (or barium titanate) has “the sphericity of 0.85 or more” [0036].  Naito also teaches the degree of "spherical" in the spherical inorganic powder (in this case, silicon dioxide) has an average circularity of 0.90 or more is 
However, Kuruma teaches that ceramic particles (such as barium titanate) are used as single substance, but they may be used as a composite material combined with a resin material [0006]. Ceramic particles used as a composite material are required to have dispersibility and filling property with respect to a resin material [0006]. One element for ensuring dispersibility and filling property with respect to a resin material is particle diameter of fine particles constituting the particle [0006].  And, when ceramic particles (like barium titanate) are used as a material having a high dielectric constant, a small loss of the dielectric property is desired [0002]. This characteristic depends on physical properties such as the shape, particle size, purity, and reactivity of ceramic particles [0002].  
Furthermore, Naito teaches that “generally, when the average sphericity of the spherical inorganic powder is increased, the rolling resistance in the liquid sealing material is reduced, and the viscosity is reduced and the permeability tends to be improved” [0022].It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the number of percentage of particles having a sphericity of more than 0.70 and 0.75 or less is 10.0% or less to acquire good dispersibility and filling property when barium titanate is used as a composite material combined with a resin material.  This will also facilitate a small loss of dielectric property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to have the number of percentage of particles having a sphericity of more than 0.70 or less is 10.0% or less to reduce the rolling resistance and viscosity and improved permeability for the silicon dioxide.

Response to Arguments
Applicant's arguments filed January 22nd, 2020 have been fully considered but they are not persuasive. 

Applicant’s traversal regarding claim 1 is on the grounds that the applied references do not teach or suggest the features of powder mixture having an average particle diameter of 2 μm or more and 30 μm or less, wherein the spherical oxide particles have an average particle of 0.05 microns or more and 1.5 microns or less contained in an amount of 0.02% by mass or more and 15% by mass or less based on the powder mixture.   The Examiner acknowledges the arguments and respectfully disagrees because Kuruma teaches “the single crystal ceramic ABO3, wherein A is one kind or 2 or more kinds of alkaline earth elements selected from Ca, Sr, Ba, Mg, and B is one kind or 2 or more kinds of elements selected from Ti and Zr, and a preferable particle size is 0.1 to 30 μm” (see Kuruma at [0009], [0012], [0016], and [0021]).  Barium titanate is when A is Ba and B is Ti or it is a BaTiO3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).  
Kuruma further teaches that “in addition to the above-mentioned main agent, the above-mentioned crystalline particles may contain, in combination, one or 2 or more kinds of oxides selected from Si, etc. and 0.05 – 5.0 mass %” (see Kuruma at [0016], [0021], and [0036]), where silicon dioxide (SiO2) is an oxide particle.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 
Kuruma does not disclose that the spherical oxide particles have an “average particle diameter of 0.05 μm or more and 1.5 μm or less”.
Naito discloses a “spherical inorganic powder with particle size distribution exhibiting a maximum diameter of at least a 0.07 μm - 0.3 μm” (See Naito at [0011] and [0013]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the oxide particle of Kuruma with the spherical inorganic powder with an average particle diameter of at least a 0.07 μm - 0.3 μm of Naito’s, because using a spherical inorganic powder as a filler for a resin composition or as a resin substrate to achieve a large amount of filling and to exhibit low viscosity characteristics and high permeability.

Applicant’s traversal regarding claim 1 is on the grounds that Kuruma and Naito are not combinable because there is no motivation to do so.  The Examiner acknowledges the arguments and respectfully disagrees because Naito teaches that when the spherical inorganic powder is used as a filler for a liquid sealing material for a semiconductor, it is possible to achieve a large amount of filling and to exhibit low viscosity characteristics and high permeability (see Naito at [0012]).  And, that the spherical inorganic powder can be used not only as a filler for preparing liquid sealants or as a filler for a resin composition but also as a resin substrate, and the like (see Naito at [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the oxide particle of Kuruma with the spherical inorganic powder with an average particle diameter of at least a 0.07 μm - 0.3 μm of Naito’s, because using a spherical inorganic powder as a filler 

Applicant’s traversal regarding claim 1 is on the grounds that Naito teaches away from Kuruma.  The Examiner acknowledges the arguments and respectfully disagrees because Kuruma teaches that barium titanate, BaTiO3 particles can further contain silicon dioxide particles (see Kuruma at [0012] and [0016]) and Naito teaches a silicon dioxide powder that can be used as a filler and/or a resin substrate (see Naito at [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon dioxide powder in Naito to combine with the barium titanate in Kuruma because the silicon dioxide powder in Naito can facilitate a large amount of filling and exhibit low viscosity characteristics and high permeability, thus, Naito does not teach away from Kuruma.

Applicant’s traversal regarding claim 1 is on the grounds that the particles sizes in Naito are outside of the claimed range of 2 µm or more and 30 µm or less.  The Examiner acknowledges the arguments and respectfully disagrees because the claim limitation requires “average” sizes, thus the particles all don’t have to be within the claimed range so long as it averages out to be within the claimed range.  Furthermore, the silicon dioxide powder in Naito is a teaching about the spherical oxide particles having an average particle diameter of 0.05 µm or more and 1.5 µm or less as set forth in the claimed limitation, which is outside of the claimed range of 2 µm or more and 30 µm or less, but when combined with the barium titanate particles of Kuruma, the combined particle sizes of barium titanate and silicon dioxide has an average particle size of 2 µm or more and 30 µm or less.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki (JP-2017024925-A) teaching barium titanate powder having an average particle diameter of 2.0 μm or more and 12.0 μm or less and a mean sphericity of particle having a particle diameter of 3 μm or more of 0.86 or more, and Tanabe (JP-2013155071-A) teaching a dielectric ceramic material includes coarse particles of a perovskite (ABO)-type composite oxide which have an average particle diameter of ≥8 to ≤50 μm.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731